In a negligence action to recover damages for personal injuries sustained by the infant plaintiff and for loss of services and medical expenses incurred by her mother, defendant the City of New York appeals from so much of an order of the Supreme Court, Kings County, entered June 16, 1972, as (1) granted (a) plaintiffs’ motion to set aside a jury verdict against them and for appellant and (b) defendant Merrick’s motion to set. aside a jury verdict against him and for plaintiffs, after trial on the issues of liability only, and (2) granted a new trial. Although plaintiffs have appended to their brief a copy of their notice of cross appeal, their cross appeal has not been perfected and, therefore, is not properly before the court. Order reversed insofar as appealed from, i.e., insofar as it applies to appellant, without costs, and verdict in favor of the City of New York reinstated. All the facts were before the jury and the jury determined the issues in favor of appellant. Martuscello, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.